DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on February 8, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the previously made rejections in the first Office action concerning the single side or opposite sides, now included in new claims 33 and 34 are still unclear. In response to applicant’s REMARKS filed on February 8, 2021, on page 12, line 20, referencing page 14, line 6 of the specification, it is noted that page 14, lines 19-20 of the specification does not refer to sides of the block.  It is noted that in fig. 2, the washers 51 are sleeved over the end of the block 30.  Accordingly, in viewing fig. 2, and figs. 7A and 7B, what constitutes the single side and what constitutes the opposite sides of the block, as claimed in claims 33 and 34?  Page 13, lines 1-2 of applicant’s REMARKS also refer to page 14, line 22 of the specification and Figs. 7A and 7B.  In viewing these figures, it is unclear what constitutes the single side and what constitutes the opposite sides of the block.  
Applicant may amend the specification and include a drawing correction to set forth what is being claimed in claims 33 and 34.  It is noted that no new matter may be entered.  See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 27, 2021